DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17 and 22-23, drawn to a segmentation device  for a maxillofacial region, classified in G06T 7/11.
II. Claims 18-21, drawn to training a neural network, classified in G06T 2207/20081.
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case methods 18 and 21 could be used to train any type of neural network; and methods 19-21 could be used by any neural network device that works on facial data, which uses multiple sets of training data.
*Examiner Note: Concerning the method claims as currently written, They are interpreted as a method of generating a learning model.  The “of  the segmentation device according to claim XX” is treated as intended use of the method and given no patentable weight.  A method claim cannot be dependent upon an apparatus claim.  These claims also do not conform to Product-by-Process claim format, as the segmentation device is not the product of any of these methods.  
During a telephone conversation with Kato, Natsuko (75893) on 9/21/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-17, 22-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18-21 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input interface” and “output interface” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-110, 13-20 of copending Application No. 17/064531 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because substantially similar limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Issue Fee has not been paid at the time of writing this Office Action.
an input interface configured to receive an input of data of a constituent maxillofacial region which is at least a part of a maxillofacial region; 

an input interface configured to receive an input of data of a constituent maxillofacial region which is a maxillofacial part or a partial region of the maxillofacial part;
a processor configured to perform segmentation of a feature region which is at least one of a biological feature region and an artificial feature region included in the constituent maxillofacial region using the data of the constituent maxillofacial region input to the input interface and a previously generated learning model
 a processor configured to perform segmentation of a biologically important region using the data of the constituent maxillofacial region input to the input interface and a previously generated learning model, and to calculate a three-dimensional position of the biologically important region in the constituent maxillofacial region;
an output interface configured to output a result of execution from the processor, wherein the learning model is a model which is generated using training data such that segmentation data of the feature region is output when at least one of projection data and reconfiguration data acquired by an X-ray CT scan or an MRI scan, or data derived from the at least one of projection data and reconfiguration data is input.
an output interface configured to output information based on a result of calculation from the processor, wherein the learning model is a learning model which is generated using training data such that segmentation data of the biologically important region is output when the data of the constituent maxillofacial region is input, the data of the constituent maxillofacial region is image data which is acquired by an X- ray CT scan or an MRI scan of the constituent maxillofacial region ….


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-20 is/are rejected under 35 U.S.C. 102(a1)as being anticipated by Claessen (PGPub 2021/0150702) .
Claessen discloses 1. A segmentation device comprising: 
an input interface configured to receive an input of data of a constituent maxillofacial region which is at least a part of a maxillofacial region;  (Claessen, Abstract, “A computer-implemented method for processing 3D image data of a dento- maxillofacial structure is described wherein the method may comprise the steps of: receiving 3D image data defining a volume of voxels, a voxel being associated with a radiodensity value and a position in the volume and the voxels providing a 3D representation of a dento- maxillofacial structure; using the voxels of the 3D image data to determine one or more 3D positional features for input to a first deep neural network, a 3D positional feature defining information aggregated from the entire received 3D data set; and, the first deep neural network receiving the 3D image data and the one or more positional features at its input and using the one or more 3D positional features to classify at least part of the voxels of the 3D image data into jaw, teeth and/or nerve voxels.” )
a processor configured to perform segmentation of a feature region which is at least one of a biological feature region and an artificial feature region included in the constituent maxillofacial region using the data of the constituent maxillofacial region input to the input interface and a previously generated learning model; and  (Claessen, Abstract, “A computer-implemented method for processing 3D image data of a dento- maxillofacial structure is described wherein the method may comprise the steps of: receiving 3D image data defining a volume of voxels, a voxel being associated with a radiodensity value and a position in the volume and the voxels providing a 3D representation of a dento- maxillofacial structure; using the voxels of the 3D image data to determine one or more 3D positional features for input to a first deep neural network, a 3D positional feature defining information aggregated from the entire received 3D data set; and, the first deep neural network receiving the 3D image data and the one or more positional features at its input and using the one or more 3D positional features to classify at least part of the voxels of the 3D image data into jaw, teeth and/or nerve voxels.” ; see also paragraph 24)
an output interface configured to output a result of execution from the processor,(Claessen, See Fig. 14A-D) wherein the learning model is a model which is generated using training data such that segmentation data of the feature region is output when at least one of projection data and reconfiguration data acquired by an X-ray CT scan or an MRI scan, or data derived from the at least one of projection data and reconfiguration data is input. (see, paragraph 6, “CT”)

Claessen discloses 2. The segmentation device according to claim 1, wherein the data of the constituent maxillofacial region input to the input interface is data of a tooth region or data of a region including the tooth region and a surrounding region thereof. (Claessen, Abstract, “A computer-implemented method for processing 3D image data of a dento- maxillofacial structure is described wherein the method may comprise the steps of: receiving 3D image data defining a volume of voxels, a voxel being associated with a radiodensity value and a position in the volume and the voxels providing a 3D representation of a dento- maxillofacial structure; …” )

Claessen discloses 3. The segmentation device according to claim 1, wherein the segmentation data output from the learning model is segmentation data of at least one of teeth, enamel, dentine, dental pulp, dental pulp cavities, cementum, cortical bone, cancellous bone, neural tubes, blood vessels, a jawbone, and a highly X-ray absorbent material. (Claessen, Abstract, “…and, the first deep neural network receiving the 3D image data and the one or more positional features at its input and using the one or more 3D positional features to classify at least part of the voxels of the 3D image data into jaw, teeth and/or nerve voxels.” ; see also paragraph 24)


Claessen discloses 4. The segmentation device according to claim 1, wherein the training data includes training data in which the data of the constituent maxillofacial region and segmentation data of a highly X-ray absorbent material are associated with each other.(Claessen, Fig. 7, “3D tooth data”, where teeth are “highly X-ray absorbent material”; see also Fig. 8)

Claessen discloses 5. The segmentation device according to claim 1, wherein the training data includes training data in which the data of the constituent maxillofacial region and the segmentation data of a tooth region are associated with each other. (Claessen, Fig. 7, “3D tooth data” ; see also Fig. 8)

	Claessen discloses 6. The segmentation device according to claim 1, wherein the training data includes training data in which data of a region including at least a tooth region in the constituent maxillofacial region and the segmentation data of each of a plurality of biological feature regions in the tooth region are associated with each other. (Claessen, Fig. 7, “3D tooth data”, “3d jaw data”, “3d nerve data” ; see also Fig. 8)

	Claessen discloses 8. The segmentation device according to claim 1, wherein the training data includes training data in which the data of the constituent maxillofacial region and the segmentation data of biological feature region supporting teeth are associated with each other. (Claessen, Fig. 7, “3D tooth data”, “3d jaw data”, “3d nerve data” ; see also Fig. 8)

Claessen discloses 9. The segmentation device according to claim 4, wherein the learning model is a model which is generated using the training data such that the segmentation data of the highly X-ray absorbent material is output when the data of the constituent maxillofacial region is input. (Claessen, Fig. 7-8, show the model generation;  Fig. 14A-D. show outputs; Fig. 14b show teeth output)

Claessen discloses 10. The segmentation device according to claim 5, wherein the learning model is a model which is generated using the training data such that the segmentation data of the tooth region in the constituent maxillofacial region is output when the data of the constituent maxillofacial region is input. (Claessen, Fig. 7-8, show the model generation;  Fig. 14A-D. show outputs; Fig. 14b show teeth output)

Claessen discloses 11. The segmentation device according to claim 6, wherein the learning model is a model which is generated using the training data such that the segmentation data of each of the plurality of biological feature regions in the tooth region is output when the data of the region including at least the tooth region in the constituent maxillofacial region is input. (Claessen, Fig. 7-8, show the model generation;  Fig. 14A-D. show outputs; Fig. 14b shows teeth output; Fig. 14c shows jaw; Fig. 14d shows nerve)

Claessen discloses 12. The segmentation device according to claim 8, wherein the learning model is a model which is generated using the training data such that the segmentation data of the biological feature region supporting teeth is output when the data of the constituent maxillofacial region is input. (Claessen, Fig. 7-8, show the model generation;  Fig. 14A-D. show outputs; Fig. 14b shows teeth output; Fig. 14c shows jaw; Fig. 14d shows nerve)

Claessen discloses 13. The segmentation device according to claim 1, wherein the training data includes at least one of: first training data in which the data of the constituent maxillofacial region and segmentation data of a highly X-ray absorbent material are associated with each other; second training data in which the data of the constituent maxillofacial region and segmentation data of a tooth region are associated with each other; (Claessen, Fig. 7, “3D tooth data”)  third training data in which data of a region including at least a tooth region in the constituent maxillofacial region and segmentation data of each of a plurality of biological feature regions in the tooth region are associated with each other; (Claessen, Fig. 7, “3D nerve data”) and fourth training data in which the data of the constituent maxillofacial region and segmentation data of biological feature region supporting teeth are associated with each other. (Claessen, Fig. 7, “3D jaw data”)

Claessen discloses 14. The segmentation device according to claim 13, wherein the learning model includes at least one of: 
a first learning model which is generated using the first training data such that the segmentation data of the highly X-ray absorbent material is output when the data of the constituent maxillofacial region is input; (addressed alternative)
a second learning model which is generated using the second training data such that the segmentation data of the tooth region is output when the data of the constituent maxillofacial region is input; (addressed alternative)
a third learning model which is generated using the third training data such that the segmentation data of each of the plurality of biological feature regions in the tooth region is output when the data of the region including at least the tooth region in the constituent maxillofacial region is input; and (addressed alternative)
a fourth learning model which is generated using the fourth training data such that the segmentation data of the biological feature region supporting teeth is output when the data of the constituent maxillofacial region is input. (Claessen, Fig. 7, “3D jaw data”)

Claessen discloses 15. The segmentation device according to claim 14, wherein the learning model includes the first learning model and the second learning model, and wherein the processor is configured to: acquire the segmentation data of the highly X-ray absorbent material by inputting the data of the constituent maxillofacial region to the first learning model; generate artifact reduction data in which artifacts due to the highly X-ray absorbent material have been removed or reduced using the acquired segmentation data; and perform segmentation of the tooth region by inputting the generated artifact reduction data to the second learning model. (addressed alternative; the claim requires only one of the four models.  As such the Examiner has found the fourth model)

Claessen discloses 16. The segmentation device according to claim 14, wherein the learning model includes the second learning model and the third learning model, and wherein the processor is configured to: acquire the segmentation data of the tooth region by inputting the data of the constituent maxillofacial region to the second learning model; generate data of the tooth region using the acquired segmentation data; and acquire segmentation data of enamel, dentine, and dental pulp and to perform segmentation of the feature region by inputting the generated data of the tooth region to the third learning model. (addressed alternative; the claim requires only one of the four models.  As such the Examiner has found the fourth model)

Claessen discloses 17. The segmentation device according to claim 14, wherein the learning model includes the second learning model and the fourth learning model, and wherein the processor is configured to: acquire the segmentation data of the tooth region by inputting the data of the constituent maxillofacial region to the second learning model; perform a division process of dividing the tooth region and a region other than the tooth region in the constituent maxillofacial region using the acquired segmentation data; and acquire segmentation data of the biological feature region supporting teeth in the region other than the tooth region and to perform segmentation of the feature region by inputting the data of the constituent maxillofacial region having been subjected to the division process to the fourth learning model. (addressed alternative; the claim requires only one of the four models.  As such the Examiner has found the fourth model)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claessen in view of Golay (PGPub 20116/0038092)
Claessen discloses 7. The segmentation device according to claim 6, But does not expressly disclose “wherein the training data includes training data in which the data of the region including at least the tooth region and segmentation data of regions of enamel, dentine, and dental pulp in the tooth region are associated with each other.”
	Golay teaches “wherein the training data includes training data in which the data of the region including at least the tooth region and segmentation data of regions of enamel, dentine, and dental pulp in the tooth region are associated with each other.” (Golay, paragraph 51, “The items detected; some of which are used as intermediaries in a multi-step analysis to reach a detectable dental condition include detection of enamel, dentine, pulp, tissue, dental enamel junction, caries, cavities, fillings, crowns, roots, periodontal ligament, implants, cracks, fissures, discoloration, stains, missing teeth, open diastema, or lesions.” )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to additional segment the above tooth regions as shown by Golay.
The suggestion/motivation for doing so would have been to detect other regions indicative of dental disease.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Claessen with Golay to obtain the invention as specified in claim 7.

Allowable Subject Matter
Claims 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Prior Art does not fairly disclose “processor is configured to acquire segmentation data of enamel, cementum, dentine, and alveolar bone using the data of the constituent maxillofacial region input to the input interface and the learning model, and to calculate an absorbance of the alveolar bone on the basis of the acquired segmentation data”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662